IN RE: Cormier, Gregory; — Plaintiffs); Applying for Supervisory and/or Remedial Writ; Parish of Calcasieu 14th Judicial District Court Div. “E” Number 14578-82; to the Court of Appeal, Third Circuit, Numbers KW98-0331, KW97-0676.
Writ granted in part; otherwise denied; case remanded to the district court. The district court did not comply with this Court’s earlier order, see State ex rel. Cormier v. State, 95-2208 (La.10/4/96), 680 So.2d 1168, when it rejected six of relator’s claims because of his failure to seek exculpatory material more diligently. See also Carlin v. Cain, 97-2390 (La.3/13/98), 706 So.2d 968; State ex rel. Medford v. Whitley, 95-1187 (La.1/26/96), 666 So.2d 652; State ex rel. Winn v. State, 95-0898 (La.10/2/96), 685 So.2d 104. We also note that the discovery of new evidence excepting a claim from the prescriptive period of La.C.Cr.P. art. 930.8 would necessarily except a claim from the repetitiveness bars of La.C.Cr.P. art. 930.4 and the district court thus abused its discretion in defaulting another of relator’s claims as repetitive. Accordingly, the case is remanded to the district court for prompt compliance as to all of relator’s claims with the directives and principles set out in Cormier supra, *275and Cain, supra. In all other respects, the application is denied.
JOHNSON, J. not on panel.